IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,680-02


                       EX PARTE JESSIE JEROME WHITE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 17671-B(1) IN THE 329TH DISTRICT COURT
                             FROM WHARTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention with a motor vehicle and sentenced to twenty years’ imprisonment. The Thirteenth

Court of Appeals affirmed the conviction. White v. State, No. 13-12-00174-CR (Tex. App.—Corpus

Christi Apr. 25, 2013) (not designated for publication).

        Applicant, through habeas counsel, claims that his guilty plea was involuntary and that the

resulting sentence is unlawful. See Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Morrow,
                                                                                                  2

952 S.W.2d 530 (Tex. Crim. App. 1997); Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).

The trial court, with the State’s agreement, finds that Applicant is entitled to habeas relief. The

habeas record supports the findings and recommendation.

       Relief is granted. The twenty year sentence assessed in Cause No. 17671 in the 329th

District Court of Wharton County is vacated, and Applicant is remanded to the custody of the Sheriff

of Wharton County so that the trial court may conduct a new punishment hearing. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 11, 2017
Do not publish